Exhibit 10.3


LIMITED CONSENT AND AGREEMENT
This Limited Consent and Agreement (this “Agreement”) dated as of [__], 2019
(the “Effective Date”), is among Jagged Peak Energy LLC, a Delaware limited
liability company (the “Borrower”), Jagged Peak Energy Inc., a Delaware
corporation (the “Guarantor”), Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) and as
issuing lender (in such capacity, the “Issuing Lender”), and the Lenders (as
defined below).
RECITALS
A.    Reference is made to that certain Amended and Restated Credit Agreement
dated as of February 1, 2017 (as amended by that certain Amendment No. 1, Master
Assignment and Agreement to Amended and Restated Credit Agreement dated as of
October 26, 2017, that certain Amendment No. 2, Limited Waiver, Master
Assignment and Agreement to Amended and Restated Credit Agreement dated as of
March 21, 2018, that certain Amendment No. 3 to Amended and Restated Credit
Agreement dated as of June 15, 2018, that certain Amendment No. 4, Master
Assignment, and Agreement to Amended and Restated Credit Agreement dated as of
August 9, 2018, that certain Amendment No. 5 to Amended and Restated Credit
Agreement dated as of November 7, 2018, that certain Amendment No. 6 to Amended
and Restated Credit Agreement dated as of April 29, 2019 and as further amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the Guarantor, the Administrative Agent, the
Issuing Lender and the financial institutions party thereto as lenders from time
to time (the “Lenders”). Each term defined in the Credit Agreement and used
herein without definition shall have the meaning assigned to such term in the
Credit Agreement, unless expressly provided to the contrary.
B.     Following the Effective Date, the Borrower will enter into (i) that
certain Exchange Agreement with Callon Petroleum Operating Company in
substantially the same form as the draft dated [__], 2019 and provided to the
Administrative Agent and the Lenders on or before the date hereof (with such
changes thereto as may be reasonably acceptable to the Administrative Agent, the
“Callon Agreement”) pursuant to which the Borrower will exchange certain of its
existing Oil and Gas Properties to which Proven Reserves that are categorized as
“producing” are attributable, as such Oil and Gas Properties are more
particularly described on Exhibit A-1 attached hereto, in exchange for certain
Oil and Gas Properties described on Exhibit A-2 attached hereto (such
transaction, the “Callon Exchange”) and (ii) that certain Exchange Agreement
with Diamondback O&G LLC and Diamondback E&P LLC in substantially the same form
as the draft dated [__], 2019 and provided to the Administrative Agent and the
Lenders on or before the date hereof (with such changes thereto as may be
reasonably acceptable to the Administrative Agent, the “Diamondback Agreement”)
pursuant to which the Borrower will exchange certain of its existing Oil and Gas
Properties to which Proven Reserves that are categorized as “producing” are
attributable, as such Oil and Gas Properties are more particularly described on
Exhibit B-1 attached hereto, in exchange for certain Oil and Gas Properties
described on Exhibit B-2 attached hereto (such transaction, the “Diamondback
Exchange”, and together with the Callon Exchange, collectively, the “Subject
Exchanges”).
C.    Section 6.8(d) of the Credit Agreement provides that the Credit Parties
may, subject to the terms and conditions thereof, enter into an Asset Sale of
Oil and Gas Properties which are attributable to Proven Reserves, provided that
if the consideration received is other Oil and Gas Properties in a like-kind
exchange, the Oil and Gas Properties transferred by the Credit Parties in
connection with such like-kind exchange shall not include any Proven Reserves
categorized as “producing” under the definitions for oil and gas reserves
promulgated by the Society of Petroleum Evaluation Engineers (or any generally
recognized successor) as in effect at the time in question (the “Producing
Requirement”).
D.     Notwithstanding the Producing Requirement, the Lenders have agreed,
subject to the terms and conditions of this Agreement, to consent to each of the
Subject Exchanges.
THEREFORE, the parties hereto hereby agree as follows:
Section 1.Defined Terms; Other Definitional Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless otherwise specified. The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “including” means “including, without
limitation,”. Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.


-1-

--------------------------------------------------------------------------------




Section 2.    Limited Consent. Pursuant to the terms set forth herein and
subject to the last sentence of this Section 2, the Lenders party hereto
constituting Majority Lenders, hereby consent to the Callon Exchange, as such
transaction is described in the Callon Agreement, and the Diamondback Exchange,
as such transaction is described in the Diamondback Agreement. The limited
consent described in this Section 2 is contingent upon the satisfaction of the
conditions precedent set forth below in this Agreement and is limited to the
Subject Exchanges only. Such consent is limited to the extent described herein
and shall not be construed to be a consent to any other (existing or future)
non-compliance with, or a temporary or permanent waiver of, Section 6.8(d) of
the Credit Agreement, or any other terms, provisions, covenants, warranties or
agreements contained in the Credit Agreement or in any of the other Credit
Documents. The Administrative Agent and the Lenders reserve the right to
exercise any rights and remedies available to them in connection with any other
present or future Defaults or Events of Default with respect to the Credit
Agreement or any other provision of any Credit Document. The Credit Parties
acknowledge that any failure of the Administrative Agent or any Lender at any
time or times hereafter to require strict performance by any Credit Party of any
provision of the Credit Agreement and each other Credit Document shall not
waive, affect or diminish any right of the Administrative Agent or any Lender to
thereafter demand strict compliance therewith. Notwithstanding anything herein
to the contrary, if (a) the Callon Exchange is not consummated pursuant to the
terms of the Callon Agreement on or before the 90th day following the Effective
Date or (b) the Diamondback Exchange is not consummated pursuant to the terms of
the Diamondback Agreement on or before the 90th day following the Effective
Date, the consent set forth herein solely as it relates to such Subject Exchange
that is not consummated on or before the 90th day following the Effective Date,
shall expire and be of no further force and effect.
Section 3.    Representations and Warranties. Each Credit Party represents and
warrants that, as of the date hereof: (a) the representations and warranties of
such Credit Party contained in the Credit Agreement and in the other Credit
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Effective Date as if made on and as of such date,
except that any representation and warranty which by its terms is made as of a
specified date is true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) only as of such specified date; (b) no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Agreement are
within such Credit Party’s powers and have been duly authorized by all necessary
corporate, limited liability company, or partnership action; (d) this Agreement
constitutes the legal, valid, and binding obligation of such Credit Party
enforceable against such Credit Party in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity whether applied by a court of law or equity; (e) the execution,
delivery and performance of this Agreement by such Credit Party do not require
any authorization or approval or other action by, or any notice or filing with,
any Governmental Authority other than those that have been obtained or provided
and other than filings delivered hereunder to perfect Liens created under the
Security Documents; and (f) the Liens under the Security Documents are valid and
subsisting and secure the obligations under the Credit Documents.
Section 4.    Conditions to Effectiveness. This Agreement shall become effective
on the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:
(a)    The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement, duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantor, the Administrative Agent, and the Majority Lenders.
(b)    The Administrative Agent shall have received a copy, certified by a
Responsible Officer of the Borrower as true, complete and correct, of the draft
Callon Agreement, including all schedules and exhibits and any amendments or
other modifications thereto in existence on the date hereof, all of which shall
be in form and substance reasonably satisfactory to the Lenders.
(c)    The Administrative Agent shall have received a copy, certified by a
Responsible Officer of the Borrower as true, complete and correct, of the draft
Diamondback Agreement, including all schedules and exhibits and any amendments
or other modifications thereto in existence on the date hereof, all of which
shall be in form and substance reasonably satisfactory to the Lenders.
(d)    The Borrower shall have paid to the Administrative Agent all reasonable
out-of-pocket costs and expenses that have been invoiced and are payable
pursuant to Section 10.1 of the Credit Agreement.


-2-

--------------------------------------------------------------------------------




(e)    The Credit Parties shall have received any consents, licenses and
approvals required in accordance with applicable law, or in accordance with any
document, agreement, instrument or arrangement to which such Credit Party is a
party, in connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Credit Documents.
(f)    No action, suit, investigation or other proceeding (including without
limitation, the enactment or promulgation of a statute or rule) by or before any
arbitrator or any Governmental Authority shall be threatened or pending and no
preliminary or permanent injunction or order by a state or federal court shall
have been entered (i) in connection with this Agreement, any other credit
agreement, or any transaction contemplated hereby or thereby or (ii) which could
reasonably be expected to result in a Material Adverse Change.
(g)    The Administrative Agent shall have received customary UCC search results
and county-level real property record search results reflecting no prior Liens
encumbering the Oil and Gas Properties described on Exhibit A-2 and Exhibit B-2
hereto for each jurisdiction requested by the Administrative Agent other than
those being released on or prior to the Effective Date or Permitted Liens.
(h)    The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties described on Exhibit A-2
and Exhibit B-2 hereto.
(i)    The Administrative Agent shall have received such other documents,
governmental certificates, agreements, and lien searches as the Administrative
Agent or any Lender may reasonably request.
Section 5.    Modifications to Subject Exchanges. No Credit Party will amend,
supplement or otherwise modify the Callon Agreement, the Diamondback Agreement
or any other documents or instruments evidencing, or agreements relating to or
executed in connection with, any Subject Exchange, including any exhibits or
schedules thereto, in any manner, unless such amendments, supplements or
modifications are reasonably acceptable to the Administrative Agent in its sole
discretion.
Section 6.    Acknowledgments and Agreements.
(a)    Each Credit Party acknowledges that on the date hereof all outstanding
Secured Obligations are payable in accordance with their terms and each Credit
Party waives any set-off, counterclaim, recoupment, defense, or other right, in
each case, existing on the date hereof, with respect to such Secured
Obligations. Each party hereto does hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and each
Credit Party acknowledges and agrees that its respective liabilities and
obligations under the Credit Agreement, as amended herby, and the other Credit
Documents are not impaired in any respect by this Agreement.
(b)    The Administrative Agent, the Issuing Lender, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Credit
Documents. Nothing in this Agreement shall constitute a waiver or relinquishment
of (i) any Default or Event of Default under any of the Credit Documents, (ii)
any of the agreements, terms or conditions contained in any of the Credit
Documents (other than those specifically described in Section 2 hereof),
(iii) any rights or remedies of the Administrative Agent, the Issuing Lender, or
any Lender with respect to the Credit Documents, or (iv) the rights of the
Administrative Agent, the Issuing Lender, or any Lender to collect the full
amounts owing to them under the Credit Documents.
(c)    This Agreement is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.
Section 7.    Reaffirmation of the Guaranty. The Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that the Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all the Guaranteed
Obligations (as defined in the Guaranty), and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
the Guarantor under the Guaranty, in connection with the execution and delivery
of amendments, consents or waivers to the Credit Agreement or any of the other
Credit Documents.


-3-

--------------------------------------------------------------------------------




Section 8.    Reaffirmation of Liens. Each Credit Party (a) reaffirms the terms
of and its obligations (and the security interests granted by it) under each
Security Document to which it is a party, and agrees that each such Security
Document will continue in full force and effect to secure the Secured
Obligations as the same may be amended, supplemented, or otherwise modified from
time to time, and (b) acknowledges, represents, warrants and agrees that the
Liens and security interests granted by it pursuant to the Security Documents
are valid, enforceable and subsisting and create an Acceptable Security Interest
to secure the Secured Obligations.
Section 9.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 10.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 11.    Severability. In case one or more of the provisions of this
Agreement shall for any reason be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or in the other Credit Documents shall
not be affected or impaired thereby.
Section 12.    Governing Law. This Agreement shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of New York without regard to conflicts of laws principles (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York).
Section 13.    Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT, THE
NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY
PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[The remainder of this page has been left blank intentionally.]




-4-

--------------------------------------------------------------------------------






EXECUTED to be effective as of the date first above written.
BORROWER:
 
 
 
 
 
 
 
JAGGED PEAK ENERGY LLC
 
 
 
 
 
 
By:
/s/ CHRISTOPHER HUMBER
 
Name:
Christopher Humber
 
Title:
Executive Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
 
GUARANTOR:
 
 
 
 
 
 
 
JAGGED PEAK ENERGY INC.
 
 
 
 
 
 
By:
/s/ CHRISTOPHER HUMBER
 
Name:
Christopher Humber
 
Title:
Executive Vice President, General Counsel and Secretary



Signature Page to Limited Consent and Agreement

--------------------------------------------------------------------------------







 
ADMINSTRATIVE AGENT/ISSUING
 
LENDER/LENDER:
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender,
and a Lender
  
 
 
 
 
By:
/s/ ZACHARY KRAMER
 
Name:
Zachary Kramer
 
Title:
Vice President



Signature Page Limited Consent and Agreement

--------------------------------------------------------------------------------







 
LENDERS:
 
 
 
 
 
FIFTH THIRD BANK, as a Lender
  
 
 
 
 
By:
/s/ JONATHAN H. LEE
 
Name:
Jonathan H. Lee
 
Title:
Director



Signature Page Limited Consent and Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
ABN AMRO CAPTIAL USA LLC, as a Lender
  
 
 
 
 
By:
/s/ DARRELL HOLLEY
 
Name:
Darrell Holley
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
By:
/s/ MICHAELA BRAUN
 
Name:
Michaela Braun
 
 
Title:
Director
 



Signature Page Limited Consent and Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION, as a Lender
  
 
 
 
 
By:
/s/ GEORGE E. MCKEAN
 
Name:
George E. McKean
 
Title:
Senior Vice President



Signature Page Limited Consent and Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender
  
 
 
 
 
By:
/s/ W. DAVID MCCARVER IV
 
Name:
W. David McCarver IV
 
Title:
Senior Vice President



Signature Page Limited Consent and Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
CITIBANK, N.A., as a Lender
  
 
 
 
 
By:
/s/ CLIFF VAZ
 
Name:
Cliff Vaz
 
Title:
Vice President



Signature Page to Limited Consent and Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender
  
 
 
 
 
By:
/s/ DARREN VANEK
 
Name:
Darren Vanek
 
Title:
Authorized Officer



Signature Page to Limited Consent and Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
GOLDMAN SACHS BANK USA, as a Lender
  
 
 
 
 
By:
/s/ JAMIE MINIERI
 
Name:
Jamie Minieri
 
Title:
Authorized Signatory



Signature Page to Limited Consent and Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
UBS AG, STAMFORD BRANCH, as a Lender
  
 
 
 
 
By:
/s/ KENNETH CHIN
 
Name:
Kenneth Chin
 
Title:
Director
 
 
 
 
 
 
 
 
 
By:
/s/ DARLENE ARIAS
 
Name:
Darlene Arias
 
 
Title:
Director
 



Signature Page to Limited Consent and Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
BMO HARRIS BANK N.A., as a Lender
  
 
 
 
 
By:
/s/ MELISSA GUZMANN
 
Name:
Melissa Guzmann
 
Title:
Director



Signature Page to Limited Consent and Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
ROYAL BANK OF CANADA, as a Lender
  
 
 
 
 
By:
/s/ KRISTAN SPIVEY
 
Name:
Kristen Spivey
 
Title:
Authorized Signatory



Signature Page to Limited Consent and Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
COMERICA BANK, as a Lender
  
 
 
 
 
By:
/s/ COURTNEY A. REHM
 
Name:
Courtney A. Rehm
 
Title:
Portfolio Manager



Signature Page to Limited Consent and Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
  
 
 
 
 
By:
/s/ JOHN C. LOZANO
 
Name:
John C. Lozano
 
Title:
Senior Vice President



Signature Page to Limited Consent and Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
BOKF, NA, as a Lender
  
 
 
 
 
By:
/s/ ERIN M. DUNN
 
Name:
Erin M. Dunn
 
Title:
Vice President



Signature Page to Limited Consent and Agreement